                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,
                                                                     8:19CR74
                      Plaintiff,
                                                                      ORDER
       vs.

DIANA JARQUIN-TREMINIO and NATALY
HERNANDEZ

                      Defendant.


       This matter is before the court on Defendant Jarquin-Treminio’s Unopposed Motion to
Continue Trial [35]. Plea negotiations are ongoing. Counsel seeks additional time to resolve
this matter short of trial. For good cause shown,


        IT IS ORDERED that Defendant Jarquin-Treminio’s Unopposed Motion to Continue
Trial [35] is granted as follows:

      1. The jury trial, as to both defendants, now set for July 23, 2019, is continued to
August 27, 2019.

        2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of justice
will be served by granting this continuance and outweigh the interests of the public and the
defendants in a speedy trial. Any additional time arising as a result of the granting of this
motion, that is, the time between today’s date and August 27, 2019, shall be deemed excludable
time in any computation of time under the requirement of the Speedy Trial Act. Failure to grant
a continuance would deny counsel the reasonable time necessary for effective preparation, taking
into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).


       Dated this 12th day of July 2019.


                                            BY THE COURT:

                                            s/Susan M. Bazis
                                            United States Magistrate Judge
